952 So.2d 1244 (2007)
Henry ALLEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1894.
District Court of Appeal of Florida, Third District.
April 4, 2007.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Laura Moszer, Assistant Attorney General, for appellee.
Before GREEN, RAMIREZ, and SUAREZ, JJ.
PER CURIAM.
Affirmed. See Pollen v. State, 834 So.2d 380 (Fla. 3d DCA 2003) (sufficient evidence of witness tampering where shoplifter told store security guard he was coming back to see him, then returned to the store a few days after his arrest; security guard felt threatened and considered not testifying); Cunningham v. State, 838 So.2d 627 (Fla. 5th DCA 2003) (noting that having a relative who had previously been criminally prosecuted is in itself a valid, race-neutral reason for exercising a peremptory challenge).